 



Exhibit 10.2
SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT AND WAIVER
     THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT AND WAIVER (this
“Amendment and Waiver”), dated as of November 8, 2006, is by and among ROCKY
BRANDS, INC. (formerly known as Rocky Shoes & Boots, Inc.), a corporation
organized and existing under the laws of the State of Ohio (“Parent”), LIFESTYLE
FOOTWEAR, INC., a corporation organized and existing under the laws of the State
of Delaware, EJ FOOTWEAR LLC, a limited liability company organized and existing
under the laws of the State of Delaware, HM LEHIGH SAFETY SHOE CO. LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, GEORGIA BOOT LLC, a limited liability company organized and existing
under the laws of the State of Delaware, GEORGIA BOOT PROPERTIES LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, DURANGO BOOT COMPANY LLC, a limited liability company organized and
existing under the laws of the State of Delaware, NORTHLAKE BOOT COMPANY LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited liability company organized and
existing under the laws of the State of Delaware, LEHIGH SAFETY SHOE PROPERTIES
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (the foregoing entities and together with Parent,
collectively, the “Loan Parties”, and each a “Loan Party”), the note purchasers
that are now and hereafter at any time parties hereto and are listed in Annex A
attached to the Note Purchase Agreement (as defined below) or any amendment or
supplement thereto (each a “Purchaser” and collectively, the “Purchasers”), and
AMERICAN CAPITAL FINANCIAL SERVICES, INC., as administrative and collateral
agent for the Purchasers (in such capacity “Agent”).
RECITALS
     WHEREAS, the Loan Parties, American Capital Strategies, Ltd. (the “Initial
Purchaser”) and Agent are parties to a Note Purchase Agreement dated as of
January 6, 2005 (as amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms, the “Note Purchase Agreement”),
pursuant to which the Loan Parties sold Senior Secured Term B Notes to the
Initial Purchaser in the aggregate principal amount of $30,000,000.
     WHEREAS, the Initial Purchaser has sold or contributed certain of the
Senior Term Notes to the current Purchasers.
     WHEREAS, as of the date hereof, the Loan Parties are entering into an
Amendment No. 4 and Waiver to the GMAC Credit Agreement (the “Fourth Credit
Agreement Amendment”), pursuant to which the Loan Parties will be provided with
certain financial accommodations.
     WHEREAS, the Loan Parties have notified Agent and Purchasers that certain
Events of Default have occurred which are continuing due to (a) the failure of
the Loan Parties to comply with the provisions of Section 7.3(b) of the Note
Purchase Agreement as a result of Total Leverage Ratio of Rocky on a
Consolidated Basis for the four fiscal quarter accounting period ended
September 30, 2006, being 3.89 to 1.00, which exceeds the required Total
Leverage Ratio for such period of 3.80 to 1.00, (a) the failure of the Loan
Parties to comply with the provisions of Section 7.3(c) of the Note Purchase
Agreement as a result of EBITDA of Rocky on a Consolidated

1



--------------------------------------------------------------------------------



 



Basis for the four fiscal quarter accounting period ended September 30, 2006,
being $27,364,514, which is less than the required EBITDA for such period of
$30,000,000 and (c) the failure of the Loan Parties to comply with the
provisions of Section 7.3(d) of the Note Purchase Agreement as a result of the
Senior Leverage Ratio of Rocky on a Consolidated Basis for the four fiscal
quarter accounting period ended September 30, 2006, being 3.34 to 1.00, which
exceeds the required Senior Leverage Ratio for such period of 3.30 to 1.00
(collectively, the “Designated Defaults”). The Loan Parties have requested Agent
and Purchasers to waive the Designated Defaults, and Agent and Purchasers are
willing to do so on the terms and conditions set forth herein.
     WHEREAS, the Loan Parties have also requested Agent and the Purchasers to
reset certain of the financial covenants, and to amend certain other provisions
of the Note Purchase Agreement, and Agent and the Purchasers are willing to do
so on the terms and conditions set forth herein.
     NOW, THEREFORE, the parties hereto, in consideration of the promises and
their mutual covenants and agreements herein set forth and intending to be
legally bound hereby, covenant and agree as follows:
     1. Definitions. All capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Note Purchase Agreement.
     2. Amendments to Note Purchase Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the Note Purchase Agreement
is hereby amended as follows:
     (a) The last sentence of Section 3.1(a) of the Note Purchase Agreement is
hereby amended and restated to read as follows:
“The Senior Term Notes shall bear interest on the outstanding principal thereof
at a rate equal to the LIBOR Rate, as such rate may adjust from time to time,
plus eight and one-half percent (8.5%).”
     (b) Section 7.3(a) of the Note Purchase Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
     “(a) Fixed Charge Coverage. A minimum Fixed Charge Coverage Ratio as of the
end of each period set forth below of not less than the respective ratio set
forth below:

              Fixed Charge Period   Coverage Ratio
Four Quarters ending December 31, 2006
    0.88 to 1.00  
Four Quarters ending March 31, 2007
    0.85 to 1.00  
Four Quarters ending June 30, 2007
    0.90 to 1.00  
Four Quarters ending September 30, 2007
    0.95 to 1.00  
Four Quarters ending December 31, 2007
    0.95 to 1.00  

2



--------------------------------------------------------------------------------



 



     (c) Section 7.3(b) of the Note Purchase Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
(b) Total Leverage. A Total Leverage Ratio as of the end of each period set
forth below in a ratio not greater than the respective ratio set forth below:

          Period   Total Leverage Ratio
Four Quarters ending December 31, 2006
    4.25 to 1.00  
Four Quarters ending March 31, 2007
    4.25 to 1.00  
Four Quarters ending June 30, 2007
    4.20 to 1.00  
Four Quarters ending September 30, 2007
    4.10 to 1.00  
Four Quarters ending December 31, 2007
    4.00 to 1.00  

     (d) Section 7.3(c) of the Note Purchase Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
(c) Minimum EBITDA. EBITDA as of the end of each period set forth below in an
amount not less than the respective amount set forth below:

          Period   Minimum EBITDA
Four Quarters ending December 31, 2006
  $ 25,500,000  
Four Quarters ending March 31, 2007
  $ 25,500,000  
Four Quarters ending June 30, 2007
  $ 25,500,000  
Four Quarters ending September 30, 2007
  $ 25,500,000  
Four Quarters ending December 31, 2007
  $ 25,800,000  

     (e) Section 7.3(d) of the Note Purchase Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
(d) Senior Leverage Ratio. A Senior Leverage Ratio as of the end of each period
set forth below in a ratio not greater than the respective ratio set forth
below:

3



--------------------------------------------------------------------------------



 



          Period   Senior Leverage Ratio
Four Quarters ending December 31, 2006
    3.70 to 1.00  
Four Quarters ending March 31, 2007
    3.65 to 1.00  
Four Quarters ending June 30, 2007
    3.60 to 1.00  
Four Quarters ending September 30, 2007
    3.50 to 1.00  
Four Quarters ending December 31, 2007
    3.40 to 1.00  

     3. Waiver of Designated Defaults. Subject to satisfaction of the conditions
set forth in Section 4 below, Required Purchasers hereby waive the Designated
Defaults.
     4. Conditions of Effectiveness. This Amendment and Waiver shall become
effective upon satisfaction of the following conditions precedent, each of which
shall be in form and substance reasonably satisfactory to Agent:
     (a) Agent shall have received six (6) copies of this Amendment and Waiver
duly executed by the Loan Parties and Required Purchasers;
     (b) The Loan Parties shall have paid to Agent, for the ratable benefit of
the Purchasers, a fee in the amount of $50,000, earned as of the date hereof and
not subject to rebate, refund, proration and/or reduction for any reason and
payable fully in cash;
     (c) Agent shall have received Secretary’s Certificates from each Loan Party
authorizing the execution, delivery and performance of this Amendment and Waiver
in form and substance acceptable to Agent;
     (d) Agent shall have received a true and correct duly executed copy of the
Fourth Credit Agreement Amendment and related documents in form and substance
reasonably satisfactory to Agent;
     (e) Agent and the GMAC Agent shall have entered into an amendment to the
Intercreditor Agreement; and
     (f) Agent shall have received such other certificates, instruments,
documents, and agreements as may be reasonably required by Agent or its counsel
relating to the transactions contemplated in this Amendment and Waiver.
     5. Representations and Warranties. Each of the Loan Parties hereby
represents and warrants as follows:
     (a) This Amendment and Waiver and the Note Purchase Agreement, as amended
hereby, constitute legal, valid and binding obligations of each of the Loan
Parties and are enforceable against each of the Loan Parties in accordance with
their respective terms.
     (b) Upon the effectiveness of this Amendment and Waiver, each of the Loan
Parties hereby reaffirms all covenants, representations and warranties made in
the Note Purchase Agreement to the extent the same are not amended hereby, and
agrees that all such covenants, representations and warranties shall be deemed
to have been remade as of the effective date of this

4



--------------------------------------------------------------------------------



 



Amendment and Waiver, except for those representations and warranties made only
as of the Closing Date or as of a particular date prior to the date hereof.
     (c) No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this Amendment and Waiver.
     (d) None of the Loan Parties has any defense, counterclaim or offset with
respect to the Note Purchase Agreement.
     6. Effect on the Note Purchase Agreement.
     (a) Upon the effectiveness of this Amendment and Waiver hereof, each
reference in the Note Purchase Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Note Purchase Agreement as amended hereby.
     (b) Except as specifically amended herein, the Note Purchase Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
     (c) Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment and Waiver shall not operate as a waiver of any
right, power or remedy of Agent or Purchasers, nor constitute a waiver of any
provision of the Note Purchase Agreement, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.
     7. Governing Law. This Amendment and Waiver shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Maryland, without regard to conflict of laws principles.
     8. Costs and Expenses. The Loan Parties agree to reimburse Agent and
Purchasers for all fees and expenses incurred in the preparation, negotiation
and execution of this Amendment and Waiver and the consummation of the
transaction contemplated hereby, including without limitation, the reasonable
fees and expenses of counsel.
     9. Headings. Section headings in this Amendment and Waiver are included
herein for convenience of reference only and shall not constitute a part of this
Amendment and Waiver for any other purpose.
     10. Counterparts; Facsimile. This Amendment and Waiver may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
* * *

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment and
Waiver as of the day and year first above written.
LOAN PARTIES:
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
EJ FOOTWEAR LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC

                  By:   /s/ James E. McDonald         Name:   James E. McDonald 
      Title:   Chief Financial Officer of each of the foregoing Loan Parties   
    AGENT:

AMERICAN CAPITAL FINANCIAL SERVICES, INC.
      By:   /s/ Kenneth E. Jones         Name:   Kenneth E. Jones       
Title:   Vice President        PURCHASERS:

AMERICAN CAPITAL STRATEGIES, LTD.
      By:   /s/ Kenneth E. Jones         Name:   Kenneth E. Jones       
Title:   Vice President     

         

[Signature Page No. 1 to Second Amendment and Waiver to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            ACAS BUSINESS LOAN TRUST 2004-1, a
Delaware statutory trust

By: AMERICAN CAPITAL STRATEGIES, LTD.,
as Servicer
        By: /s/ Kenneth E. Jones         Name:   Kenneth E. Jones       
Title:   Vice President        ACAS BUSINESS LOAN TRUST 2005-1, a
Delaware statutory trust

AMERICAN CAPITAL STRATEGIES, LTD.,
as Servicer
        By: /s/ Kenneth E. Jones         Name:   Kenneth E. Jones       
Title:   Vice President     

[Signature Page No. 2 to Second Amendment and Waiver to Note Purchase Agreement]

 